Fourth Court of Appeals
                                San Antonio, Texas
                                    September 16, 2020

                                    No. 04-19-00829-CR

                                    Jesus MONSIVAIS,
                                         Appellant
                                            v.
                                   The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR1685
                         Honorable Frank J. Castro, Judge Presiding


                                      ORDER
       The State’s Second Motion to Extend Time to file Brief is hereby GRANTED. Time is
extended until September 30, 2020. No further extensions absent extraordinary circumstances.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court